Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-11 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Germany on 09/18/2018. It is noted that applicant has filed a certified copy of the application, DE 10 2018 215 808.8, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/05/2019 and 05/05/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.

Claim Objections
Claim 4 is objected to because of the following informalities:  
In line 1, “wherein the polymer layer (is” should read “wherein the polymer layer is”

Appropriate correction is required.


Claim Interpretation
The accepted meaning of “dissolved” is inconsistent with the specific meaning (pg. 6, ln. 22-23) set forth by the instant specification (see 112(b) rejection based on terminology below) The claim limitation “dissolved” in claims 1, 2 and 4, has been interpreted to mean a swelling of the polymer such that the polymer layer is absorbed by the cathode coating matrix as is consistent with the specific meaning (pg. 6, ln. 22-23) presented in the instant specification (see 112(b) rejection).
The claim limitation “layer” in claims 1, 2, 4, and 6-10 has been interpreted as a covering of the aluminum foil in any shape or form as applicant fails to clearly set forth how the layer is formed (partial coverage, complete coverage, distinct polymer and cathode slurry layers, mixture of polymer and cathode slurry layer) see 112(b) rejection of claim 1 directly below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “applying a polymer layer to an aluminum foil”, then recites “applying a nickel-containing cathode slurry to an aluminum foil”, and lastly recites “wherein the polymer 
Further, the claim limitation “wherein the polymer layer is dissolved during the formation of the lithium-ion cell” is unclear because it is not known whether the polymer layer is dissolved prior to the application of the slurry, or after the application of the slurry. Likewise, it is not known whether the slurry is applied on the same surface as the polymer that has been dissolved or a different surface.
Claims 2-11 are rejected as a result of dependence on claim 1.

Claim 2 recites the limitations "the battery" and “the electrolyte” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim 3 recites the limitation “the electrolyte” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation “the dry cathode coating” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “dissolved” in claims 1, 2, and 4, is used by the claims to mean “absorbed in the cathode coating matrix” (Instant specification, pg. 6, ln. 22-23) while the accepted meaning is “to mix a solid substance into a liquid so that it becomes included in it”. In the context of the instant application, the accepted meaning of dissolve would necessitate that the polymer is mixed into the electrolyte and included (or dispersed) in it beyond the cathode coating matrix.  The term is indefinite because the specification does not clearly redefine the term.

Claims 3 and 5-11 are rejected as a result of dependence on claim 1.

Claim 11 recites a use without any active, positive steps delimiting how this use is actually practiced. 

Where claim 2 recites “the polymer layer is dissolved due to the chemical instability against the electrolyte of the battery” it is not clear 

	Claim 4 is not clear as to whether the initial charging step is part of producing/forming the cell or the initial charging step is performed after the lithium ion cell is produced/formed.

  	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakada (US 2014/0079995 A1).

Regarding claim 1, Wakada discloses a method for producing a lithium-ion cell (“method for producing lithium secondary battery”; [0226]), comprising: 

applying ([0025]) a polymer layer (“a layer of a polymer that coats a surface of the particle of the positive electrode active material”; [0026]) to an aluminum foil (“a current collector made of aluminum or an aluminum alloy”; [0025]; [0364]), wherein the polymer layer ([0026]) is chemically and mechanically stable during this application, 

applying a nickel-containing ([0026]) cathode slurry ([0025]) to the aluminum foil ([0025]; [0364]), wherein water ([0102]) is used as solvent (“aqueous medium”; [0102]) for the cathode slurry ([0025]), and 

drying ([0025]) the cathode slurry ([0025]), wherein the polymer layer ([0026]) “can swell in the electrolyte solution” ([0023]).

Regarding the instant claim limitation “wherein the polymer layer is dissolved during the formation of the lithium-ion cell”, Wakada discloses that the polymer layer ([0026]; “coating polymer”; [0062]) “is swellable with the electrolyte solution in the lithium secondary battery” ([0062]). Wakada further discloses that during the formation of the lithium ion secondary battery, the electrolyte solution is poured in to the battery container ([0227]) where the positive 

Regarding claim 2, Wakada discloses wherein the polymer layer ([0026]) is swelled ([0023]) in the electrolyte ([0026]) of the battery ([0026]).

Regarding the instant claim limitation “due to the chemical instability against the electrolyte of the battery”, Wakada’s disclosure of a polymer layer capable of swelling in the electrolyte is indicative of inherent instability of the polymer in the electrolyte.

Regarding claim 3, wherein an anhydrous solution (“organic solvent”; [0214]) in which a lithium salt ([0215]) is dissolved ([0215]) in an organic solvent mixture (“organic electrolyte solution”; [0214]) is used as the electrolyte ([0214]).

Regarding claim 6, Wakada discloses wherein the step of applying the polymer layer (“forming a layer of positive electrode slurry composition”; [0025]; [0191]) is performed using a doctor blade method ([0191]) with a liquid paste (“positive electrode slurry composition”; [0025]; [0191]).

Regarding claim 10, Wakada discloses calendering (“pressure treatment”; “roll press”; [0196]) the dry ([0193]) cathode coating (“positive electrode active material layer”; [0196]) and the polymer layer (“positive electrode active material layer”; [0196]) by pressing them (“[0196]) onto the aluminum foil ([0185]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wakada (US 2014/0079995 A1).

Regarding claim 8, Wakada discloses all claim limitations of the present invention as set forth above. Wakada further discloses wherein the polymer layer ([0026]) has a thickness ([0086]) of between 0.1 µm and 12 µm ([0086]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Therefore, the instant claim limitation “wherein the polymer layer has a thickness of between 1 nm and 50 µm” is obvious over Wakada’s disclosure ([0086]).

	Regarding claim 9, Wakada discloses wherein acrylic polymers ([0070]) are used as the polymer layer (0026]; “coating polymer”; [0070]). Further, Wakada discloses “methyl methacrylate” ([0070]), “acrylic acid” ([0070]), and “methyl acrylate” ([0070]) as example .

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wakada (US 2014/0079995 A1) in view of Kim (US 2010/0092863 A1).

Wakada discloses all claim limitations of the present invention as set forth above. In addition, Wakada discloses that the negative electrode active material may include carbonaceous material ([0206]) and the positive active material may include a lithium oxide ([0048]). Wakada further discloses that “the coating polymer is swellable with the electrolyte solution in the lithium secondary battery. Therefore, in the lithium secondary battery according to the present invention, the coating polymer does not hinder migration of ions, so that the internal resistance of the positive electrode for the lithium secondary battery according to the present invention can be suppressed to a small level” ([0246]). In other words, Wakada discloses that the polymer layer is in a swollen state during the migration of ions in the battery. However, Wakada fails to explicitly disclose wherein the migration of ions occurs during an initial charging of the lithium ion cell.

Kim teaches that “in a lithium-ion secondary battery, lithium ions migrate from a lithium oxide of a positive electrode to carbon of a negative electrode and are intercalated into the carbon during the initial charge” ([0006]). Kim exemplifies that it is known in the art that the migration of ions takes place during an initial charging of a lithium ion battery. Thus, Wakada implicitly ..

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wakada (US 2014/0079995 A1) in view of Fröhlich, K., Legotin, E., Bärhold, F. et al. New large-scale production route for synthesis of lithium nickel manganese cobalt oxide. J Solid State Electrochem 21, 3403–3410 (2017). https://doi.org/10.1007/s10008-017-3644-x, hereinafter Fröhlich.

Wakada discloses all claim limitations of the present invention as set forth above. Wakada further discloses wherein “preferable examples of the positive electrode active material may include an oxide containing nickel. Preferably, the positive electrode active material is a composite oxide further containing lithium” ([0048]). However, Wakada does not disclose wherein the cathode slurry has a cathode active material with the formula                         
                            L
                            i
                            
                                
                                    N
                                    i
                                
                                
                                    x
                                
                            
                            
                                
                                    M
                                    n
                                
                                
                                    y
                                
                            
                            
                                
                                    C
                                    o
                                
                                
                                    z
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                    , where x = 0.33 to 0.98, y = 0.01 to 0.33, z = 0.01 to 0.33.
	
Fröhlich discloses a “complex mixed oxide system, in particular symmetric lithium nickel manganese cobalt oxide (LiNi1/3Co1/3Mn1/3O2—NMC), which is already used as cathode material in lithium-ion batteries” (pg. 3403, paragraph 1). Fröhlich further discloses that “due to its layered structure, NMC provides optimal diffusion pathways for fast lithium intercalation and deintercalation during charging and discharging” (pg. 3403, paragraph 3). In addition, Fr discloses “the total energy storage costs [of a battery] depend mainly on the cathode material, since the cathode makes up for about 42% of the battery. Moreover, according to “Avicenne 

Fröhlich is from the battery art, specifically the synthesis of active materials (complex mixed oxide) used in lithium ion batteries. Wakada is also from the battery art, specifically the fabrication of lithium ion batteries with active materials including an oxide containing nickel or lithium containing composite oxides. Fröhlich and Wakada are related in their endeavor to improve the lithium ion battery. Thus, Fröhlich and Wakada are analogous art. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wakada, by employing the lithium nickel manganese cobalt oxide (NMC) cathode material–                        
                             
                            L
                            i
                            
                                
                                    N
                                    i
                                
                                
                                    0.33
                                
                            
                            
                                
                                    M
                                    n
                                
                                
                                    0.33
                                
                            
                            
                                
                                    C
                                    o
                                
                                
                                    0.33
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                    –disclosed by Fröhlich, in order to provide optimal diffusion pathways for fast lithium intercalation and deintercalation during charging and discharging and a long term cost reduction as recognized by Fröhlich.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wakada (US 2014/0079995 A1) in view of Cohen, E. and Lightfoot, E.J. (2011). Coating Processes. In Kirk‐Othmer Encyclopedia of Chemical Technology, (Ed.). https://doi.org/10.1002/0471238961.1921182203150805.a01.pub3 hereinafter Cohen.



Cohen discloses a common technique of spin coating for discrete parts or “any support that may be supporting a thin substrate” (pg. 41, paragraph 6). Cohen further discloses a chief advantage of spin coating that is “the process of self-leveling : Thicker areas of the coating thin more rapidly than thin areas and as a result spin coating routinely produces uniformity better than ±1%. Spin coating is also capable of producing very thin layers:” (pg. 41, paragraph 7). In addition, Cohen discloses that spin coating is ubiquitous in the microelectronics industry (pg. 42, paragraph 4).

	Cohen is from the chemical technologies art, specifically drawn to coating processes involving thin substrates in the microelectronics industry. Wakada is from the battery art specifically drawn to the coating of an electronic (battery) subcomponent (current carrier/substrate) with a thin layer of positive electrode active material performed on a microscale. Cohen addresses the concerns of uniformity, and thinness of the positive electrode 

	Therefore, it would have been obvious to one of ordinary skill in the art to have modified Wakada by employing the spin coating process disclosed by Cohen to apply the polymer layer (positive electrode active material layer) disclosed by Wakada. Doing so would have reasonably been expected to produce a uniform thin layer of positive electrode active material as recognized by Cohen that would result in a high strength positive electrode with favorable load property and energy density as recognized by Wakada.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wakada (US 2014/0079995 A1) in view of Kennedy, B., D. Patterson, and S. Camilleri. "Use of lithium-ion batteries in electric vehicles." Journal of Power Sources 90.2 (2000): 156-162., hereinafter Kennedy.

Wakada discloses all claim limitations of the present invention as set forth above. Wakada does not disclose wherein the lithium-ion cell is used in a traction battery of a motor vehicle.

Kennedy discloses that “lithium-ion Li-ion batteries are an attractive proposition for use in high-performance electric vehicles. In comparison with other rechargeable batteries, Li-ion provides very high specific energy and a large number of charge– discharge cycles. The cost is also reasonable. Thus, Li-ion batteries are the preferred choice over other technologies” (pg. 

	Kennedy is from the battery art with specific applications of lithium ion batteries as traction batteries. Wakada is from the battery art with specific manufacturing methods of a lithium ion battery. Kennedy provides an application for the lithium ion battery disclosed by Wakada. Thus, Wakada and Kennedy are analogous art.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wakada by employing the lithium ion battery disclosed by Wakada in an electric vehicle as a traction battery. Doing so would reasonably be expected to provide advantages over other batteries in terms of battery characteristics (i.e. high specific energy and charge-discharge cycles), and cost as recognized by Kennedy.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727